 ETIWAN FERTILIZER COMPANY93unit sought by the Petitioner, which tends to approach the optimumunit.'In these circumstances, we find, therefore, that the employeesin the editorial, promotion, and art departments together constitutea single unit appropriate for the purposes of collective bargaining.The Petitioner would include, as an employee in the editorial de-partment, a cartoonist who the Employer contends is an independentcontractor.This cartoonist supplies cartoons directly to the Em-ployer, similar to a syndicated feature.He is not on the Employer'spayroll but has a contract according to the terms of which he sellsthree or more cartoons a week to the Employer on a fee-per-cartoonbasis.In these circumstances, we find that the cartoonistis an in-dependent contractor and we exclude him from the unit.Accordingly, we find that all employees in the editorial, promotion,and art departments, at the Employer's Philadelphia, Pennsylvania,plant, but excluding all other employees, the editor, heads of the sportsand photographic subdivisions, promotion manager or director, theart director, the cartoonist, and all supervisors as defined in the Act,constitute a unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9 (b) of the Acts[Text of Direction of Election omitted from publication.]5 The Item Company, supra,at 1263.9 Because the editor,the heads of the sports and photographic subdivisions of theeditorial department,and the promotion manager or director have the authority to hireand fire employees,we find that they are supervisors and exclude them from the unit.Etiwan Fertilizer CompanyandInternational Union of Mine,Mill and Smelter Workers (Independent),Charleston Ferti-lizerand Chemical Workers Local No, 863.Case No. 11-CA-738.July 11, 1955DECISION AND ORDEROn November 4, 1954, Trial Examiner Alba B. Martin issued hisIntermediate Report in the above-entitled proceeding, finding that theEmployer had engaged in and was engaging in certain unfair laborpractices and recommending that the Respondent cease and desisttherefrom and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto.Thereafter, the Re-spondent filed exceptions to the Intermediate Report and a supportingbrief.On February 8, 1955, the Respondent moved to dismiss the com-plaint in this proceeding because of the Board's February 1, 1955, de-termination that International Union of Mine, Mill and SmelterWorkers, with which the Charging Union is affiliated, was not in com-113 NLRB No. 11. 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDpliance with Section 9 (h) of the Act.'On February 25, 1955, theCourt of Appeals for the District of Columbia issued an orderpen-dente lite,staying the aforesaid determination as of February 1, 1955,and on April 18, 1955, denied a motion to vacate or modify the stay.'In these circumstances, the Respondent's motion to dismiss the com-plaint herein is denied.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Intermedi-ateReport, the exceptions and brief, and the entire record in thiscase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the following modifications, addi-tions, and exceptions.1.The Respondent moved to dismiss the complaint, or in the alter-native, to remand the proceeding for additional evidence, on theground that it is in the transportation business and that it does notmeet the Board's jurisdictional standard announced in theEdelencase.'While we agree that the Respondent may be a part of the trans-portation industry, we find no merit in its motion for the followingreasons:At Charleston, South Carolina, the Respondent operates, as a sin-gle integrated enterprise, a fertilizer manufacturing plant and a ship-ping terminal for the receipt and handling of imports and exportsfrom foreign and out-of-State parts.At its shipping terminal, theRespondent is engaged in a general warehouse business. It furnisheswarehouse services such as unloading, bagging, and storing materialsreceived from outside the State of South Carolina, and, at the direc-tion of the owners, reships them.During the calendar year 1953, ithandled $10,000,000 worth of out-of-State materials of which it re-shipped 30 percent outside the State.During the fiscal year endingJune 30, 1954, the Respondent derived about $481,700 from its ship-ping terminal operations.Accordingly, as the Respondent's ship-ping terminal operations constitute a link in the chain of interstatecommerce and as its annual income received therefrom totals in ex-cess of $100,000, we find, as did the Trial Examiner, that the Re-spondent is engaged in commerce within the meaning of the Act andthat it will effectuate the policies of the Act to assert jurisdictionherein.''SeeMaurice E Tiavis, Secretary-Treasurer,InternationalUnion of Mine,Mill andSmelter Workers (Ind) and Compliance Status of International Union of Mine. Mill andSmelter Workers (Ind ),111 NLRB, 4222 SeeInternationalUnion of Mine,Mill and SmelterWorkersv.Farmer, et at ,35LRR\T 2577 and 36 LRRM 2037sEdelen Ti ansfer and StorageCompany, Inc,110 NLRB 18814 Edelen Transferand StorageCompany, Inc.,supra; United Warehouse and TerminalCorporation,112 NLRB 959. ETIWAN FERTILIZER COMPANY952.The Trial Examiner concluded that the Respondent violated theAct by discriminatorily discharging the seven complainants involvedherein.While we agree with the Trial Examiner's ultimate conclu-sion as to 3 of the complainants, Gadsden, Leathers, and Stewart, wedo not necessarily rely upon all of his reasoning, nor can we accepthis conclusion that the Respondent discriminatorily laid off the re-maining 4 complainants, Mack, Buncombe, Glenn, and Wise.The record shows that all seven complainants had previously workedfor Naco Fertilizer Co., located a block away from the Respondent.Four of the complainants had participated in the strike at Naco, calledby the Charging Union herein on August 17, 1953. Three other com-plainants had been on seasonal layoff before the strike.All the com-plainants except Wise had worked for the Respondent for periods ofa few weeks to a few months prior to April 7, 1954.Wise had workedfor the Respondent during the whole of 1953.On April 7, 1954, pursuant to a Decision and Direction of Electionof this Board, the Regional Director for the Eleventh Region con-ducted an election by secret ballot among the Naco employees to deter-mine whether or not they desired to be represented by the ChargingUnion.Each of the seven complainants, by this time employed at theRespondent's plant, went to the polling place at Naco on his own timeand cast his ballot.'On April 8, 1954, the day following the Nacoelection, 10 employees, including the 7 complainants, were laid offby Respondent for what was claimed to be a normal seasonal declinein business.'The Trial Examiner rejected the Respondent's explana-tion that the layoff was economically justified, but found, instead, thatthe seven complainants had been selected for layoff discriminatorilybecause of their participation in the Naco election.While we agree with the Trial Examiner's findings as to Geathers,Stewart, and Gadsden, we do so only because we believe that the Re-spondent, by its action, expected to discourage or prevent the advanceof union sentiment and organization in its plant.The parties stipu-lated that the Respondent "has never been organized and never union-ized, and never had a contract with any union for any of its activities."The record shows, and we fmd, that it was the Respondent's desire tomaintain this nonorganized and nonunionized status free of a col-lective-bargaining contract, and that it equated voting in the Board-conducted election at the Naco plant with bringing a union into the6Charleston Plant of Naco FertilizerCo , Case No. 11-RM-25, not repot ted in paintedvolumes of Board Decisions and Orders9 Contrary to the Trial Examiner,who assumed that the complainants voted withoutchallenge,the record in the Naco representation proceeding,not judicially noted by theTrial Examiner,reveals, and we find, that none of the complainants were on the votingeligibility list, and that all were challenged by the Board agent, whose action was sus-tained by the Board on June 24, 19547From April 2 to 8, Respondent laid off 34 employees,including the 7 complainants. 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's own plant.Thus, the credited testimony shows that,shortly after complainant Geathers was hired by the Respondent,SuperintendentKelly inquired of another employee concerningGeather's union attitude and whether he would "try to bring the unioninto Etiwan." Subsequently, Kelly advised employee Geathers, "Yougot a steady job, but I don't want any union"; to which the latter re-plied, "No, sir, I ain't going to try to make no union at all." Severalweeks following his layoff, Geathers was informed by SuperintendentKelly that he had been laid off because, "You told me a lie. You toldme you was not going to bring in [the] union"; and "You went overand voted in that election and you told me a lie." From the contextof the above statements, it is patent that Superintendent Kelly's con-cern was not with Geathers' votingperse or with his lying about it,but rather with the fact that voting in the Naco election indicated toKelly the first step in the initiation of union organization and repre-sentation at the Respondent's plant.8Whether voting did or did not foreshadow future activity at theRespondent's plant, we are convinced, and we find, that the Respondentbelieved such to be the case. In its belief that the voting in the Nacoelection threatened the maintenance of its nonunionized and non-organized status, the Respondent took affirmative action to preservethis status by preventing or forestalling what it believed to be the ad-vent of the Union into its plant.And with knowledge of their par-ticipation in the Naco election,' it discharged not only employeeGeathers, but also employees Stewart and Gadsden.It is well established that violations of the Act may be found inconduct based upon a respondent's belief, trueor false, asto the unionactivities of his employees.10In these circumstances, we find,in agree-ment with the Trial Examiner, that the Respondent violated Section 8(a) (3) and (1) of the Act by discriminatorily discharging Geathers,Stewart, and Gadsden in the belief that it would maintaina nonunionstatus at the plant, and would forestall any futureunionactivity there.The Trial Examiner found that the Respondent had also discrimina-torily discharged the four remaining complainants, Glenn, Bun-8 SeeSt.Louis Car Co.,108 NLRB 1523,at pp. 1525-6, where the Board found dis.criminatory a discharge of an employee who gave an untruthful answer to a questionconcerning union activities.9 The credited testimony shows and supports this finding of knowledge as to Stewartand Gadsden.Thus, Superintendent Kelly told Stewart the day after his discharge that,"You went to vote at Naco the other day," and "that is the reason I laid you off " Ac-cording to Gadsden at the time of the layoff,Gadsden's supervisor,"The Reverend,"askedhim whether he had voted in the Naco election, to which Gadsden responded in the affirma-tive.Thereupon, "The Reverend" stated that he had orders from Superintendent Kelly"not to work any man in the shop that took part in that election,to lay him off," thusindicating knowledge through the Company's supervisor,"The Reverend "10 Serv-Air Aviation, Stallings Air Base,111 NLRB 689;B. V. D. Company, Inc.,110NLRB 1412;Colonial Fashions,Incorporated,110 NLRB 119T;New York Telephone Com-pany,89 NLRB 383. ETIWAN FERTILIZER COMPANY97combe,Wise, and Mack, because they had participated in the Nacoelection.We do not agree.There is no direct evidence in the record to indicate that the Respond-ent knew that any of these four complainants had voted, thus confirm-ing the Trial Examiner's finding of an absence of direct proof thatthe voting was the reason for their layoff.The Trial Examiner con-cluded, nonetheless, that because Superintendent Kelly, "learned inhis own way that Geathers and Stewart had voted-contrary to whatStewart had told him," "it islikelythat he also learned who else hadvoted."[Emphasis supplied.]We do not believe that the Respond-ent's knowledge of Geather's, Stewart's, and Gadsden's participationin the Naco election justifies an inference that the Respondent wasalso aware of the fact that the other four complainants had likewisevoted.Furthermore, the Trial Examiner improperly relied upon anadmittedly hearsay statement attributed to Superintendent Kelly, toestablish that Kelly, in fact, had given instructions for the dischargeof employees who voted in the election."In addition to the foregoing, it is significant that the Respondenthad been engaged in a seasonal economic layoff involving 34 employees,and had subsequently reemployed 3 of the complainants and offeredemployment to a fourth.Under these circumstances, therefore, andupon the entire record, although it may not be entirely free fromdoubt, we are not persuaded that the General Counsel has establishedby a preponderance of the evidence that the Respondent discrimina-torily discharged complainants Glenn, Buncombe, Wise, and Mack.Accordingly, we shall dismiss so much of the complaint as relatesto their discharges.3.Because the Respondent equated voting in a Board-conductedelection at the Naco plant with possible future union activity at itsown plant, we agree with the Trial Examiner that the Respondentviolated Section 8 (a) (1) of the Act by inquiring of employeeswhether they had voted in a National Labor Relations Board election,by telling employees that they were laid off for voting in a Board elec-tion, and by telling an employee he would not be given a raise becausehe had "dragged" the other employees off to vote.ORDERUpon the basis of the above findings of fact, conclusions of law,and upon the entire record, and pursuant to Section 10 (c) of theNational Labor Relations Act, as amended, the National Labor Rela-11 Seesupra,footnote 9, with respect to Gadsden's testimony in this respect.We mayproperly consider Gadsden's testimony to indicate knowledge on the part of Gadsden'ssupervisor ; but we cannot use it to establish such knowledge on the part of anyone else.5Wigmore on Evidence, Sec. 1361: NL. R B v I)ant & Russell,Ltd,207 F. 2d 165(C. A9) ; N. L. R. B. v. Thomas Drayage & Rigging Co., use.,207 F. 2d 815 (C. A. 9). 98DECISIONS OF NATIONAL LABOR RELATIONS BOAR.tions Board hereby orders that the Respondent, Etiwan FertilizerCompany, Charleston, South Carolina, its officers, agents, successors,and assigns, shall:1.Cease and desist from :(a)Discouraging membership in International Union of Mine, Milland SmelterWorkers (Independent), Charleston Fertilizer andChemical Workers Local No. 863, or any other labor organization oftheir employees, by discriminating in regard to their hire and tenureof employment or any term or condition of their employment.(b) Interrogating their employees as to whether they had voted inan election conducted by the National Labor Relations Board, in amanner constituting interference, restraint, or coercion in violation ofSection 8 (a) (1) of the Act.(c)Telling employees that they were laid off for voting in anelection conducted by the National Labor Relations Board.(d)Telling employees they would not be given a raise because theyhad urged other employees to vote in an election conducted by theNational Labor Relations Board.(e) In any other manner, interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform labor organizations, to join or assist the above-named Union, orany other labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or pro-tection, or to refrain from any and all such activities, except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Robert Gadsden and James Geathers immediate andfull reinstatement to their former or substantially equivalent posi-tions,without prejudice to their seniority or other rights andprivileges previously enjoyed.(b)Make whole Robert Gadsden, James Geathers, and Jacob Stew-art for any loss of pay they may have suffered by reason of theRespondent's discrimination against them, in accordance with therecommendation set forth in the section of the Intermediate Reportentitled "The Remedy."(c)Post at the fertilizer plant, nitrate plant, and shipping terminalin Charleston, South Carolina, copies of the notice attached heretoand marked "Appendix A." 12 Copies of said notice, to be furnished12 Inthe event that this Order is enforced by a decree of a United States Court of Appeals,these shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." ETIWAN FERTILIZER COMPANY99by the Regional Director for the Eleventh Region of the Board, shall,afterbeing duly signed by the Respondent's authorized representative,be posted by the Respondent and maintained by it for sixty (60) con-secutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken to insure that said notices are not altered, defaced, orcovered by any other material.(d)Notify theRegionalDirector in writing, within ten (10) daysfrom the date of this Order, what steps the Respondent has taken tocomply herewith.IT Is FURTHER ORDERED that the complaint be, and it hereby is, dis-missed, insofar as it alleges that the Respondent violated the Act bylaying off or discharging employees Ferdie Glenn, Paul Buncombe,Francis Wise, and Sam Mack.MEMBERMURDOCK,concurring in part and dissenting in part :I agree with my colleagues that the Respondent violated Section 8(a) (1) by interference, restraint, and coercion. I also concur withtheir conclusions finding violations of Section 8 (a) (3) as to Geathers,Stewart, and Gadsden.However, I cannot agree with their reversal ofthe Trial Examiner's finding of a violation in the discriminatory lay-off of Glenn, Buncombe, Wise, and Mack.My colleagues have reversed the Trial Examiner with respect tothese employees because, they say, there is nodirectevidence that theRespondent had knowledge that those four dischargees had voted inthe election at Naco. It has, of course, been long established that theabsence ofdirectevidence of knowledge in discrimination cases doesnot preclude a finding by the Board that such knowledge existed anddiscrimination occurred.The Supreme Court of the United Stateslong ago declared inN. L. R. B. v. Link-Belt Company,311 U. S. 584,at 602 (January 6, 1941) :The Board was justified in relying on circumstantial evidenceof discrimination and was not required to deny relief becausethere was nodirectevidence that the employer knew these menhad joined Amalgamated and was displeased or wanted to makean example of them. [Emphasis supplied.]The majority also states that the Trial Examiner improperly reliedupon a "hearsay" statement by Supervisor Bowles to Gadsden to estab-lish that Superintendent Kelly had given instructions to discharge allemployees who had voted in the Naco election, although they find thatthey may properly consider such testimony to indicate knowledge bythe Respondent that Gadsden had voted.However, even if the testi-mony by Gadsden of Bowles' statement is considered as hearsay, itwould still have probative value.My colleagues apparently anderroneously assume that there is some general prohibition against the 100DECISIONSOF NATIONAL LABOR RELATIONS BOARDuse of hearsay evidence by the Board.Yet under the circumstanceshere present judicial authority supports the right of the Board toutilize hearsay evidence.The Gadsden testimony was admitted with-out objection at the hearing.It was, moreover,uncontradicted;Kelly,who was present and testified as a witness for the Respondent and couldhave denied it, did not deny giving this instruction to Bowles ; nor wasBowles called to testify.Under these circumstances the rule enunci-ated by the Court of Appeals for the Seventh Circuit inAmericanRubber Products Corp. v. N.L. R. B.,214 F. 2d 47, June 18,1954, wouldseem applicable.There the court, holding that hearsay evidence ad-mitted without objection"must be considered and given its natural pro-bative effect,"quoted from the Supreme Court of the United States inDiaz v. U. S.,223 U. S. 442,as follows :... So, of the fact that it was hearsay, it suffices to observethat when evidence of that character is admitted without objec-tion, it is to be considered and given its natural probative effect asif it were in law admissible.In any event,this testimony of Gadsden as to the Respondent'smanifested intent to rid itself of those employees who had, in its be-lief, threatened the continuation of its unorganized status is but partof the evidence upon which the Trial Examiner found,and I believecorrectly,that the Respondent had discriminatorily discharged orlaid off the seven employees.It is clear that the Respondent did in-terrogate employees as to whether they had voted,that the Respond-ent made statements evincing the belief that those who voted intendedto organize its plant,thatallthose who voted were fired or laid offthe same day-the day after the election-and that three employeeswho had voted were discharged for doing so and were told that wasthe reason for their discharges.In my opinion the reasonable view of this evidence warrants theinference that the Respondent discriminatorily discharged or laid offGlenn, Buncombe,Wise, and Mack, as well as the other three em-ployees, for having voted, in violation of 8 (a)(3) and(1) of the Act,and I would adopt the Trial Examiner's recommendation in this re-spect.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard,and in order to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify our employees that :WE WILL NOT interrogate our employees as to whether they havevoted in an election conducted by the National Labor RelationsBoard. ETIWAN FERTILIZER COMPANY101WE WILL NOT inform any of our employees that they have beenlaid off for voting in an election conducted by the Board.WE WILL NOT inform any of our employees that he will not begiven a raise because he has urged other employees to vote in anelection conducted by the Board.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organiza-tion, to form labor organizations, to join or assist InternationalUnion of Mine, Mill and Smelter Workers (Independent),Charleston Fertilizer and Chemical Workers Local No. 863, orany other labor organization, to bargain collectively through rep-resentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any and all such activitiesexcept to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condi-tion of employment as authorized in Section 8 (a) (3) of the Act.WE WILL NOT discourage membership in International Union ofMine,Mill and Smelter Workers (Independent), CharlestonFertilizer and Chemical Workers Local No. 863, or any other labororganization of our employees, by discriminating in any mannerwith regard to their hire and tenure of employment, or any termor condition of employment.WE WILL offer to Robert Gadsden and James Geathers im-mediate and full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority andother rights and privileges previously enjoyed.WE WILL make whole Robert Gadsden, James Leathers, andJacob Stewart for any loss of pay suffered by them by reason ofthe discrimination practiced against them.All our employees are free to become, remain, or refrain from be-coming or remaining members of the above-named Union or any otherlabor organization except to the extent that this right may be af-fected by an agreement in conformity with Section 8 (a) (3) of theamended Act.ETIWAN FERTILIZER COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEThisproceeding,brought underSection10 (b) of the Labor Management Rela-tionsAct of 1947,61 Stat.136 (hereincalled the Act), was heard in Charleston, 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDSouth Carolina, on August 17, 1954, pursuant to notice to all the parties.The com-plaint, issued on July 23, 1954, by the General Counsel of the National LaborRelations Board 1 and based on charges duly filed and served, alleged that the Re-spondent had engaged in unfair labor practices proscribed by Section 8 (a) (1) and(3) of the Act.The complaint alleged that Respondent interrogated and threateneditsemployees because of their union activities and discharged seven employees onApril 8, 1954, because of their union and concerted activities. In its answer Re-spondent denied the commission of any unfair labor practices.All parties were represented at the hearing and were afforded opportunity to beheard, to examine and cross-examine witnesses, to introduce relevant evidence, toargue orally, and to file briefs.No party made oral argument or filed a brief.Upon the entire record in the case, and from my observation of the witnesses,Imake the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTEtiwan Fertilizer Company, a South Carolina corporation, is engaged at Charles-ton, South Carolina, in the operation of a shipping terminal for the receipt andhandling of imports from and exports to foreign countries, and in the manufactureand sale of fertilizers.It runs both the shipping teiminal and the fertilizer businessas one integrated enterprise under the same management.Both are under the samesuperintendent and the employees of both are carried on the same payroll.Theemployees are interchanged at the convenience of management.For its own con-venience Respondent tries to distinguish the shipping terminal under the name ofShipyard River Terminal, Division of Etiwan Fertilizer Company.Respondent's attorney stated that the shipping terminal business consists largelyof unloading materials which come in from foreign and other out-of-State ports,putting them in storage warehouses, handling and bagging them, and generally doinga warehouse business for the owners of the material; and at their request shippingthem out to their orders.The parties stipulated that during the calendar year 1953, in the operation of itsshipping terminal, Respondent handled materials valued at about 10 million dollars,all of which came to the shipping terminal from foreign nations and other Statesthan South Carolina, and that approximately 30 percent of this material was shippedto points outside of South Carolina.Itwas further stipulated that during its fiscal year ending June 30, 1954, Respond-ent made a gross income of approximately $1,217,300, which included approximately$735,556 from the sale of fertilizer and approximately $481,700 from the shippingterminal operationsDuring the same period Respondent purchased materialsvalued at approximately $442,134, of which approximately two-thirds was shippedto Respondent directly from outside of South Carolina.From the above it appears that Respondent's enterprise is an instrumentality andchannel of foreign and interstate commerce, and that it handles goods destined forout-of-State shipment which are valued at considerably over $50,000 a year.Re-spondent is therefore a company over which the Board has jurisdiction and overwhich, under its present standards, the Board will assert its jurisdiction.WBSR, Inc.91NLRB 630;Stanislaus Implement and Hardware Company, Limited,91 NLRB618, NLRB Press Release, July 1, 1954.I find that Respondent is engaged in commerce within the meaning of the Act.II.THE ORGANIZATION INVOLVEDInternational Union of Mine, Mill and Smelter Workers (Independent), CharlestonFertilizer and Chemical Workers Local No. 863, is a labor organization within themeaning of Section 2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionThe seven employees specifically involved herein, Jacob Stewart, Robert Gadsden,FrancisWise, Sam Mack, Ferdie Glenn, Paul Buncombe, and James Geathers, hadpreviously woiked for another company, National Agricultural and Chemical Com-pany (Naco), located 1 block away from Respondent.At least six of them had'The General Counsel and the staff attorney appearing for him at the hearing arerofeiied to herein as the General Counsel and the National Labor Relations Board as theBoai d ETIWANFERTILIZERCOMPANY103worked there for a period of years. Four of them, Stewart, Geathers, Gadsden, andGlenn, participated with the other employees of Naco in a strike of its plant whichbegan August 17, 1953, two others, Mack and Buncombe, had been laid off at Nacoshortly before the strikeAt the time of a Board-conducted election at Naco onApiil 7, 1954 (the exact nature of which was not disclosed), all seven had beenworking for Respondent for periods of a few weeks to a few monthsWhile employed by Respondent Etiwan, all seven of these employees, on their owntime either before or after work hours, on April 7 went to the polling place at theNaco election and cast their ballots.The record is silent as to whether any of theirvotes were challenged. In the absence of any proof to the contrary it is fair to assumethat their right to vote was not challenged.There is no direct evidence as to whetheror not in fact they were entitled to cast ballots in this election.Respondent did notcontend that they had no such right.From the entire record it is clear that all ofthe men thought they had such a right.As they voted, and as Respondent did notcontend they had no right to vote, I hold that their participating in that election wasproper and protected activity.The following day, April 8, 1954, these seven employees were laid off, discrimina-torily according to the General Counsel, merely because of a normal seasonal slumpaccording to Respondent.The parties stipulated that Respondent "has never been organized and neverunionized and never had a contract with any union for any of its activities."Jacob Stewart testified that the day after the election (Paul Buncombe, who over-heard the conversation, placed it on the day of the election) Superintendent J. H.Kelly (who was in charge of Respondent's operation) came over to him and askedhim if he had voted in the election. Stewart replied that he had not. That afternoonKelly told Stewart that at the end of the day's work he should stop by the office.When he did so, Spencer Means, secretary of Respondent, paid him off, told him thatwould be all for him, and asked him to turn in his badge. It is clear on the entirerecord that when an employee was asked to turn in his badge he was being severed,whether temporarily or permanently.On April 9, 1954, the day after his layoff, according to the testimony of JacobStewart, he went back to the plant and talked with Kelly about why he had beenlaid off.Kelly said, "You went to vote at Naco the other day."When Stewartacknowledged that he had, Kelly replied, "Well, that is the reason I laid you off "On April 19, Stewart was hired back on a special job Respondent was doing, tearingdown the old union station in Charleston which Respondent had bought and wasgoing to use some part of.At about that time, according to Stewart, SuperintendentKelly told him that Stewart wascrazier than he thought I was, he had already done give me a raise 2 and planningon giving me another raise and my dragging all of his men off to vote, and11he said, "Well, you don't get no raise. .. .Some 2 weeks later Stewart was hospitalized for a few days, and after his releasewent to the plant andasked Mr. Kelly about some money, and he said he could not let me have nomoney I had done enough to him already and done drag all the men off to govote and then come in and want to borrow money to pay my debts, and he saidhe would not let me have any.The testimony of both Kelly and Stewart indicated that it was customary for Stewartto borrow money from Kelly, and according to Stewart, Kelly had never beforerefused him a loan.James Geathers testified that he worked for Etiwan for 2 or 3 months prior to hislayoff on April 8, 1954. Thus his employment began in January or February 1954.A couple of days after Geathers was hired by Superintendent Kelly, the latter hada conversation about Geathers with Jacob Stewart, according to the testimony ofStewart.Kelly asked Stewart "about" Geathers.. .. he asked me and I told him he was all right, he could drive a tractor andsew bags and also he could hang bags, and he said he was not speaking of that,he said it was concerning the union, what kind of a man, would he try to bringthe union in at Etiwan, and I told him no, I did not think he would be a fellow ofthat kind to try to bring the union in to Etiwan.09 About a month after going to work for Respondent, Steward had been given a raiseof 15 cents pei hour379288-56-vol 113-8 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDJamesGeathers testified that several weeks after he was hired SuperintendentKelly said to him, "You got a steady job but I don't want any union." Geathersreplied, "No, Sir, I ain't going to try to make no union here at all."The day after the Naco election William L. Smith, his foreman, told Geathersthat "Mr. Kelly said I must report to the office and knock off."When he did soMeans asked him to hand in his badge, returned the employee's deposit for thebadge, and gave him the wages due him.Sometime during the next several weeks Geathers talked with SuperintendentKelly at the union station job.After a few words on the progress of the work there,in substance Kelly told Geathers, according to the latter, that he was laid off becausehe lied to Kelly when he told him he was not going to try to bring the Union intoEtiwan. "You went over and voted in that election and you told me a lie." Geathersreplied, "Well, I did not know that had anything to do with your plant " On thisoccasion Kelly also told Geathers that he could return in a week or two and Kellywould give him a job.On Friday, April 9,3 1954, the second day after the election at Naco, "The Rev-erend," who hired and laid off Robert Gadsden, and gave him orders, asked Gads-den, according to the latter, "was I took part in that election at Naco Fertilizer acouple of days ago and I told him yes." Then "The Reverend" told Gadsden thathe had orders from Kelly "not to work any man in the shop that took a part in thatelection, to lay him off."Then "The Reverend" told Gadsden he could work untilnoon,at which time he was paid off.The parties stipulated that "we feel fairly sure that this reverend is one namedNathaniel Bowles, he was in charge of the machine shop and is no longer with[Respondent]."As "The Reverend" hired and laid off, gave orders on behalf ofRespondent, was felt by Respondent's counsel (who formulated the stipulation afterconsulting with his client off the record) to have been Nathaniel Bowles who wasin charge of the machine shop, I hold that "The Reverend" was NathanielBowles andthat Nathaniel Bowles was a supervisor within themeaning ofthe Act.Superintendent Kelly did not make convincing denial of the above interrogationsand statements attributed to him.He testified that for several years he has knownthat an employer cannot legally attempt to coerce or frighten employees in laborunion matters, but did not refer to interrogations.Asked if Stewart's statementsconcerning his conversations with Kelly "about his union activities and participat-ing in the Naco election" were correct or not, Kelly replied,If I made any reference to the union to Jake Stewart or any other membersthat have been up here today, whoever said that I did, I don't have any mem-ory of making a statement.Asked by Respondent's counsel, "And you believe theirstatementsthere to the ef-fect that you did speak to them and question them regarding their labor union activitywith particular reference to this election, those statements that you heard them makeare incorrect so far as you know?" Kelly replied, "Yes." If, as he testified, Kelly hadno remembrance of the conversations, his beliefconcerningthem can haveno weight.Asked if he ever told an employee thathe was going to give him a permanent job,Kelly replied, "I don't consider I have one myself."Pressed more closely as towhether Geathers (and Stewart) were correctin statingthatKelly saidhe wouldgive them permanent jobs, Kelly replied, "No."Nathaniel Bowles was not called to testify,and no claim was made that he wasunavailable to testify.ConclusionsBy their demeanor on the witness stand Jacob Stewart, Paul Buncombe, JamesGeathers, and Robert Gadsden appeared to me to be credible witnesses honestly re-lating as nearly as they could remember conversations they had participated in oroverheard.In view of this, the fact that Kelly did not convincingly and unquali-fiedly deny the interrogations and statements attributed to him, and the fact thatBowles was not called to testify and was not claimed to be unavailable, I credit theabove testimony of Stewart, Buncombe, Geathers, and Gadsden It is held, as tes-tified in substance by these employees, that: (1) In January or February 1954, Su-perintendent Kelly inquired of Stewart whether Geathers was the kind of a manwho would try to bring the Union into Respondent's plant-presumably referringto the Union which had been active at Respondent's neighbor a block away, Naco,since 1947; (2) in early 1954 Kelly told Geathers he didn't want any union at Re-9 The correct date of this conversation was April 8, the day when, according to Respond-ent's payroll records, all seven of the employees were laid off ETIWAN FERTILIZERCOMPANY105spondent's plant; (3) shortly after the election at Naco Kelly asked Stewart andBowles asked Gadsden if they voted in the election; (4) shortly after the electionat Naco Kelly told Stewart he was laid off because he had voted at the election andBowlestold Gadsden, in laying him off, that Kelly told Bowles not to work and tolay off any man who took part in the election; (5) after his layoff Kelly told Geath-ers he was laid off because he voted at the election, which indicated he had previ-ously lied to him in telling him he was not going to try to bring the Union into Re-spondent; (6) on about April 19, 1954, Kelly told Stewart he would not give himthe raise he had been planning to give him because Stewart had "dragged" his menoff to vote; and (7) about the end of April Kelly told Stewart he would not loanhim any more money because he had "dragged" the men off to vote. The questionremains asto whether any of these interrogations and statements were violations ofSection 8 (a) (1) of the Act.As to (4) and (5), it is clear that in speaking to the employees concerned as theydid,Kelly and Bowles were acting in their capacities as superintendent and fore-man (or supervisor) and were making it plain that the employees were being laidoff or had been laid off because they had exercised what they thought was theirprotected right under the Act to vote in the Naco election.Regardless of the rea-son for the layoff, in the absence of any contention by Respondent that the employeesdid not have the right to vote in that election I hold that telling them they were laidoff for voting was interference with, restraint, and coercion of the rights guaranteedin Section 7 of the Act, Respondent thereby violating Section 8 (a) (1) of the Act.As to (2), Kelly's statement carried with it no express or implied threat or promiseand was therefore a protected expression of Kelly's view within the meaning ofSection 8 (c) of the Act.As to (3), on the entire record considered as a whole I hold that the inquiries weremade not out of idle curiosity and notin isolation,but to gather information tobe used in an impending layoff, Respondent thereby interfering with,restraining,and coercing employees in the rights guaranteed in Section 7, thereby violatingSection 8 (a) (1) of the Act.As to (1), Kelly's inquiry did not relate to any present union activity at Respond-ent's plant, and it contained no suggestion of a threat or promise; I find that it wasnot a violation of Section 8 (a) (1).As to (6), in assigning Stewart's "dragging" the men off to vote as the reasonfor his not getting a raise, Respondent, through Kelly, interfered with, restrained,and coerced employees in the rights guaranteed in Section 7, Respondent therebyviolating Section 8 (a) (1).As to (7), the charge in this case was filed April 20, 1954, and Kelly's statementwas made thereafter.Even if Kelly's statement was a violation of the Act, underSection 10 (b) no unfair labor practice can be found.Knickerbocker ManufacturingCompany, Inc.,109 NLRB 1195.B. The layoffsKelly's inquiry in January or February 1954 concerning Geathers' union attitude,together with his statement to Geathers that he didn't want any union at Respondent'splant, indicate that Respondent through its superintendent was interested in preservingits status of being never organized,never"unionized,"and never under any con-tract with any union.The record shows that Respondent had a fluctuating number of employees anda pattern of frequent, though sometimes short, layoffs.Kelly testified when a layoffwas called for he did not himself select the employees who were to be laid off, butsimply told the foremen how many to lay off from each gang and let the foremendo the selecting.Although in his conversation with James Geathers at the union station job,Kelly referred to Geathers' having previously lied to him, he made it clear that heconsidered this to be so because Geathers had voted at the Naco election, whichKelly interpreted as an act by Geathers towards bringing the Union into Respondent'splant contrary to his earlier indication of intention not to. It is clear under all thecircumstances that the real cause of the layoff of Geathers was the fact that Geathershad voted in the election.Although the testimony to the effect that Kelly told Nathaniel Bowles not towork and to lay off any man who took part in the Naco election was hearsay, underall the circumstances of this case I credit it as the truth. It was stated to Gadsdenby Bowles at the time the latter was telling Gadsden his services were no longerneeded.Kelly was on the witness stand and did not deny giving any such instruc-tions to Bowles.Bowles was not called to testify.As found above, Kelly himself 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDtold at least two employees, in substance, that they were laid off because they hadvoted at the election.Under all the circumstances, I find that Kelly instructedBowles to lay off any employee in the machine shop who voted in the election.The record discloses no reason why Kelly should have so informed at least twoemployees and so instructed Bowles if he didn't mean just what he said.Therecord does not disclose why Kelly should have wanted to lay off the employees whovoted in the election, unless it be that he thought the employees' interest in theUnion to the extent that they would go over and vote might be sufficient interest tolead them to try to organize the employees at Respondent's plant which he did notwish to happen.On the record considered as a whole, and despite Kelly's denial that he knewabout the election at the time of the layoff, which I do not credit, I find that Kellyintended to include in the layoff of April 8, 1954, all his employees who voted intheNaco election.Jacob Stewart testified that the seven employees named in thecomplaint were Respondent's only employees who voted in the election. In theabsence of any evidence to the contrary, I so findRespondent pointed out that the layoff of these 7men fellduring a between-season layoff for business reasons, that 34 were laid off between April 2 and 8, 1954,and that 10 were laid off on April 8, which included the 7 in questionand 3 more.Although Respondent had the right, of course, to make layoffs for economic reasons,itdid not have the right, in doing so, to make a discriminatory selection of the mento be laid off, as it did here.Here there is evidence that the seven men were selectedfor layoff because they had participated in the election. In answer Respondentoffered no explanation for the selection of these 7 men rather than 7 other menthen on its payroll, which included about 135 employees just prior to the layoff ofApril 8. In substance Respondent points out that the layoffs were merely tem-porary-although the employees were not so informed-and that several of theseseven employees were taken back a few days or a few weeks later.The answer tothis is that a discriminatory layoff is a discriminatory layoff even though it istemporary, and is a violation of the Act.ConclusionsAs has been seen above, sometime on April 8, apparently during themorning,when asked by Kelly, Stewart told Kelly he hadnotvoted in the electionThe nextday KellytoldStewart hehadvoted in the election.Thus somehow Kelly had learnedthat Stewart had voted in the election even though Stewart had not told him. Further,although the record does not disclose how he learned it, it is clear that Kelly knewthat Geathers had voted at the election. If Kelly learned in his own way that Geathersand Stewart had voted-contrary to what Stewart had told him-it is likely that healso learned who else had voted.As has been seen above, it was Foreman William L. Smith who sent Geathers tothe office, where he was paid off, and in doing so Smith told him that the order todo so came from Kelly.On the same day, April 8, Smith also told Sam Mack andPaul Buncombe to go to the office, where Spencer Means paid them off and retrievedtheir badges.On the same day it was Kelly himself who told Francis Wise to stopat the office, where Means paid him off.The same day Charles Tansburg,nitrateof soda foreman, sent Ferdie Glenn to the office, where Means paid him off andretrieved his badge.Although there is no direct proof that Mack, Buncombe, Wise,and Glenn were laid off because they voted in the election, the fact that Kelly gaveout instructions to lay off all who voted in the election and the fact that these 4,as well as Stewart, Geathers, and Gadsden, voted in the election and were the only 7who did, lend strong credence to the conclusion that all 7 were selected for layoffbecause they had voted.In sum, the timing of these 7 layoffs immediately after the election, the fact that ofRespondent's 135 employees only these 7 voted in the election, considered with theinterrogations and statements found above to have been unfair labor practices andKelly's intention to include in the April 8 layoff all employees who had voted inthe election, is weighty proof that these particular 7 employees were selected for lay-off by Kelly and the foremen because they had voted in the election. If there wasany other reason for theirselectionitwasnot given in evidence.Nor was any ex-planation made as towhy these 7 were not included in the 19 employees laid off onApril 6, 1 day before the election, instead of I day after.Section 7 of the Act gives employees,including these seven, the rightto "assist"a unionand the right "to refrain"from doingso.When they went overand casta ballot, by the nature of their vote they were either assisting the Union or reframin; ETIWANFERTILIZERCOMPANY107from doing so, and in either case were engaging in protected activity under Sec-tion 7.On the record considered as a whole I find that on April 8, 1954, Respondent laidoff Jacob Stewart, Robert Gadsden, Francis Wise, Sam Mack, Ferdie Glenn, PaulBuncombe, and James Geathers because of their protected union and concerted activi-ties and for the purpose of discouraging union membership and activity among theemployees of Respondent's plant, Respondent thereby violating Section 8 (a) (3)and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCERespondent's activities set forth in section III, above, occurring in connectionwith Respondent's operations described in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerceV. THE REMEDYHaving found that Respondent has engaged in the unfair labor practices set forthabove, I recommend that it cease and desist therefrom and that it take certain affirma-tive action designed to effectuate the policies of the Act.Respondent having laid off Robert Gadsden, Ferdie Glenn, and Paul Buncombebecause of their union and concerted activities, and not having offered them rein-statement, I recommend that Respondent offer to each of them immediate and fullreinstatement to his former or a substantially equivalent position 4 without prejudiceto his seniority and other rights and privileges and make each whole for any loss ofpay he may have suffered by reason of Respondent's discrimination against him, bypayment to each of them of a sum of money equal to that which he normally wouldhave earned as wages from April 8, 1954, the date of the discrimination against them,to the date when, pursuant to the recommendations herein contained, Respondentshall offer them reinstatement, less the net earnings of each during said period 5 Lossof pay shall be determined by deducting from a sum equal to that which these em-ployees would normally have earned for each quarter or portion thereof, their netearnings, if any, in other employment during that period.Earnings in one particularquarter shall have no effect upon the back-pay liability for any other quarter.Thequarterly periods described herein shall begin with the first day of January, April,July, and October.6Respondent having laid off Francis Wise on April 8, 1954, because of his unionand concerted activities and not having offered him reinstatement until April 19, 1954,I recommend that Respondent make him whole for any loss of pay he may havesuffered by reason of Respondent's discrimination against him by payment to himof a sum of money equal to that which he normally would have earned as wagesfrom the date of his layoff, April 8, 1954, until the date of his reinstatement, April19, 1954, less his net earnings during said period.Respondent having discriminatorily laid off Sam Mack on April 8, 1954, becauseof his union and concerted activities, having reinstated him May 7, 1954, and havingnondiscriminatorily laid him off June 10, 1954, I recommend that Respondent makehim whole for any loss of pay he may have suffered by reason of Respondent'sdiscrimination against him by payment to him of a sum of money equal to thatwhich he normally would have earned as wages from the date of his discriminatorylayoff, April 8, 1954, until the date of his reinstatement, May 7, 1954, less his netearnings during said periodJames Geathers was discriminatorily laid off April 8, 1954. Some time whileRespondent was tearing down the old union station, which was between about April14 and May 12, 1954, Superintendent Kelly told Geathers that if he would returnin a week or two Kelly would give him a job. For the last 2 or 3 months of hisemployment by Respondent, which was most of his employment by Respondent,Geathers had "sewed," which presumably meant that he operated a sewing machineand sewed fertilizer bags.It does not appear that when, at the union station, Kellytold him he would give him a job he was offering him reinstatement as a sewer orsubstantially equivalent work.Accordingly I recommend that Respondent offer toJames Geathers immediate and full reinstatement to his former or a substantially4 The Chase National Bank of theCity of NewYork,San Juan, Puerto Rico,Branch,65 NLRB 827s Crossett Lumber Company,8NLRB 440,497-8,RepublicSteelCorporation v.N L.R.B,311U S.70F. TV.Woolworth Company,90 NLRB 289 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDequivalent position without prejudice to his seniority and other rights and privilegesand make each whole for any loss of pay he may have suffered by reason of Re-spondent's discrimination against him, by payment to him of a sum of money equalto that which he normally would have earned as wages from April 8, 1954, the dateof the discrimination against him, to the date when, pursuant to the recommenda-tions herein contained,Respondent shall offer him reinstatement,less his net earningsduring said period.Loss of pay shall be determined as provided in F.W. WoolworthCompany,90 NLRB 289.On April 8, 1954, Jacob Stewart was discriminatorily laid off by Respondent fromhis job of sewing bags on a sewing machine at the fertilizer plant.Beginning April19, 1954, Kelly employed him at the union station job.He worked there a week, andthen worked a week at the fertilizer plant.Then he underwent some dental sur-gery which kept him away from work for about 2 weeks, 4 days of which were spentin a hospital-during which 2 weeks he kept the plant informed of his incapacity towork. It was just after this hospitalization that he sought and was refused a loanby Kelly, considered above in this report.Then he returned to work, worked 3'/2days, reported to the hospital for a checkup on Thursday, and reported for work onFridaymorning.That Friday morning, May 28, 1954, the assistant superintendent, John Freeman,told Stewart there was nothing for him to do that morning, to come back Mondaymorning.(Stewart testified there was plenty of work to be done.)Friday beingpayday, that afternoon Stewart returned to the plant and went to Secretary SpencerMeans for his pay.While paying him, Means told him to turn in his badge, thatthat was all for him, and gave him his $1 deposit for the badge.When Stewart pro-tested that Freeman had told him to come back Monday, Means replied no, thatthatwas all.Stewart then carried his protest to Superintendent Kelly.Stewartreminded Kelly that Kelly knew he had just come out of the hospital, that he hadback debts to pay, and the hospital to pay, and that he needed a jobKelly re-plied for him to take the matter up with Mr. Freeman.When Stewart replied thatthere was no use to take it up with Freeman, Kelly replied "that is all for you to do."Stewart has not worked for Respondent since that day, May 28, 1954It appears from the above that after his discriminatory layoff Stewart returnedtowork at the fertilizer plant on April 26, 1954, where he continued to work(except for his own, though involuntary, absences) until May 28, 1954.Althoughthe record does not reveal whether during this period he sewed on the sewingmachine or did substantially equivalent work, in the absence of any protest byhim as to his assignment it is a fair presumption that he did.As the work atthe union station the previous week was on a special and necessarily temporaryjob, I do not hold that it was substantially equivalent.Respondent having reinstated Stewart to his former or substantially equivalentemployment on April 26, 1954, it appears that he was laid off May 28 eitherbecause of his absences for illness or for other economic reasons, both regrettablereasons but not illegal.To be noted in this connection is that after Kelly refusedhim the loan and again referred to Stewart's having dragged the men off tovote, Stewart returned to work and worked 31/2 days, a fact which negatives theearlier voting as a cause of the second layoff.Also, on May 28, in applyingfor unemployment compensation, Stewart signed a form which included the state-ment, "I was laid off for lack of work." On the record considered as a whole Ihold that the layoff of Stewart on May 28 was not discriminatory.On the basis of the above I recommend that Respondent make Jacob Stewartwhole for any loss of pay he may have suffered by reason of Respondent's discrimi-nation of April 8, 1954, against him, by payment to him of a sum of money equalto that which he normally would have earned as wages from April 8, 1954, thedate of the discrimination against him, to April 26, 1954, the date of his re-instatement to his previous or substantially equivalent employment,lesshis netearnings during said period.It is recommended further that Respondent make available to the Board uponrequest payroll and other records, in order to facilitate the checking of the amountof back pay due?Because of the Respondent's unlawful conduct and its underlying purpose andtendency, I find that the unfair labor practices found are persuasively related toother unfair labor practices proscribed and that danger of their commission in thefuture is to be anticipated from the course of the Respondent's conduct in the past.8v F. W Woolworth Company. swpra8N L. R B. v. Express PublishingCo , 312 U S 426. SOUTH FLORIDA LIQUOR DISTRIBUTORS, INC. OF TAMPA109The preventative purpose of the Act will be thwarted unless the order is coextensivewith the threat. In order, therefore, to make effective the interdependentguaranteeof Section 7, to prevent a recurrence of unfair labor practices, and therebyto mini-mizeindustrial strife which burdens and obstructs commerce, and thus effectuatethe policies of the Act, I will recommend that Respondentceaseand desists fromin any manner infringing upon the rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Etiwan Fertilizer Company is engaged in commerce within the meaning ofSection 2 (6) and (7) of the Act.-2. InternationalUnion of Mine, Mill and Smelter Workers (Independent),Charleston Fertilizer and Chemical Workers Local No. 863, is a labor organiza-tion within the meaning of Section 2 (5) of the Act.3.During the first several months of 1954, by inquiring of employees whether theyhad voted in a National Labor Relations Board election, with the-purpose of usingthe information in an impending layoff; by telling employees they were laid offfor voting in a Board election; by telling an employee he would not be given araise because he had "dragged" the other employees off to vote; Respondent in-terfered with, restrained, and coerced its employees in the exercise of rights guaran-teed in Section 7 of the Act, and thereby has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (a) (1) of the Act.4. By discriminating in regard to the hire and tenure of employment of JacobStewart, Robert Gadsden, Francis Wise, Sam Mack, Ferdie Glenn, Paul Buncombe,and James Geathers; thereby discouraging membership in the Union named in para-graph numbered 2, above, Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (a) (1) and (3) of the Act.5.The aforesaid labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]South Florida Liquor Distributors,Inc. of Tampa IandInter-national Union of United Brewery, Flour,Cereal,Soft Drinkand Distillery Workers of America,CIO, Petitioner.Case No.10-RC-3042. July 11,1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Allen Sinsheimer, Jr., hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is a Florida corporation engaged in business inTampa, Florida, as a wholesale liquor distributor.The Employermakes no sales outside the State of Florida. In 1954 the Employerpaid a total of approximately $1,500,000 for bottled liquors shippeddirectly to it from out of the State by various distilleries.Of this sum,approximately $1,002,000 represents Federal excise taxes paid by thedistillers.The $498,000 balance represents the basic price, or tax1The name of the Employer appears as amended at the hearing.113 NLRB No. 1.